Case 8:19-bk-10832-CED Doc 137-4

le

America’s Most Convenient Bank® E

1
=
{)) Bank

MONUMENT BREWING LLC Page:

DIP CASE 19-10832 MFLT

5469 US HWY 41 N Cust Ref #:

APOLLO BEACH FL 33572

Chapter 11 Checking

MONUMENT BREWING LLC
DIP CASE 19-10832 MFLT

Statement Period:

Primary Account #:

Filed 10/26/20 Page 1 of 12

1 of 12

Sep 01 2020-Sep 30 2020
4374582455-039-E-***
437-4582455

Account # 437-4582455

 

ACCOUNT SUNMM

ARY
FATS

 

 

 

 

Beginning Balance 12,689.56 Average Collected Balance 5,598.63
Deposits 2,000.00 Interest Earned This Period 0.00
Electronic Deposits 30,405.34 Interest Paid Year-to-Date 0.00
Annual Percentage Yield Earned 0.00%
Checks Paid 22,478.60 . Days in Period 30
Electronic Payments 21,033.44
Ending Balance 1,582.86
DAILY ACCOUNT ACTIVI
Deposits
POSTING DATE DESCRIPTION AMOUNT
09/10 DEPOSIT 2,000.00
Subtotal: 2,000.00
Electronic Deposits
POSTING DATE DESCRIPTION AMOUNT
09/01 CCD DEPOSIT, CITIZENS NET SETLMT ****033795302 1,170.67
09/02 CCD DEPOSIT, CITIZENS NET SETLMT ****033795302 81.72
09/03 CCD DEPOSIT, CITIZENS NET SETLMT ****033795302 169.69
09/04 CCD DEPOSIT, CITIZENS NET SETLMT ****033795302 692.16
09/08 CCD DEPOSIT, CITIZENS NET SETLMT ****033795302 1,524.53
09/08 CCD DEPOSIT, CITIZENS NET SETLMT ****033795302 1,075.10
09/08 CCD DEPOSIT, CITIZENS NET SETLMT ****033795302 912.71
09/08 CCD DEPOSIT, CITIZENS NET SETLMT ****033795302 561.87
09/09 CCD DEPOSIT, CITIZENS NET SETLMT ****033795302 534.48
09/10 CCD DEPOSIT, CITIZENS NET SETLMT ****032891150 506.56
09/10 CCD DEPOSIT, CITIZENS NET SETLMT ****033795302 146.65
09/11 CCD DEPOSIT, CITIZENS NET SETLMT ****033795302 911.10
09/14 CCD DEPOSIT, CITIZENS NET SETLMT ****033795302 1,632.73
09/14 CCD DEPOSIT, CITIZENS NET SETLMT ****033795302 1,318.07
09/14 CCD DEPOSIT, CITIZENS NET SETLMT ****033795302 927.58
09/14 CCD DEPOSIT, CITIZENS NET SETLMT ****032891150 811.00
09/14 CCD DEPOSIT, CITIZENS NET SETLMT ****032891150 442.81
09/14 CCD DEPOSIT, CITIZENS NET SETLMT ****032891150 332.61
09/14 CCD DEPOSIT, CITIZENS NET SETLMT ****032891150 226.09
09/15 CCD DEPOSIT, CITIZENS NET SETLMT ****033795302 1,303.15
09/16 CCD DEPOSIT, CITIZENS NET SETLMT ****033795302 253.80
Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com

 

Bank Deposits FDIC Insured | TD Bank, NLA. | Equal Housing Lender e
Case 8:19-bk-10832-CED Doc 137-4 Filed 10/26/20 Page 2 of 12

Begin by adjusting your account register ,

as follows: statement is:

Subtract any services charges shown
on this statement.

Subtract any automatic payments,
transfers or other electronic with-
drawals not previously recorded.

Add any interest earned if you have
an interest-bearing account.

List below the total amount of
withdrawals that do not appear on

Add any automatic deposit or
overdraft line of credit.

it Page:

Your ending balance shown on this

Subtotal by adding lines | and 2.

2 of 12

@

Ending 1,582.86
Balance —

List below the amount of deposits or
credit transfers which do not appear
on this statement. Total the deposits
and enter on Line 2.

Total
Deposits

+

Sub Total

this statement, Total the withdrawals

Review all withdrawals shown on this
statement and check them off in your
account register.

Follow instructions 2-5 to verify your

 

and enter on Line 4.

Total -
Withdrawals

Subtract Line 4 from 3. This adjusted
balance should equal your account

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ending account balance, balance. “ Adjusted
Balance ees
DEPOSITS NOT DOLLARS CENTS WITHDRAWALS NOT DOLLARS CENTS WITHDRAWALS NOT DOLLARS CENTS
ON STATEMENT ON STATEMENT ON STATEMENT
ee Total
Total Deposits = Withdrawals ey
GF it ninemsn aeeiisiecenetinstnnen ip ~~

 

 

 

 

 

If you need information about an electronic fund transfer or if you believe there is an
error on your bank statement or receipt relating to an electronic fund transfer,
telephone the bank immediately at the phone number listed on the front of your
statement or write to:

TD Bank, N.A., Deposit Operations Dept, P.O. Box 1377, Lewiston,
Maine 04243-1377
We must hear from you no later than sixty (60) calendar days after we sent you the
first statement upon which the error or problem first appeared, When contacting the
Bank, please explain as clearly as you can why you believe there is an error or why
more information is needed. Please include:

« Your name and account number.

« Adescription of the error or transaction you are unsure about.

« The dollar amount and date of the suspected error,
When making a verbal inquiry, he Bank may ask that you send us your complaint in
writing within ten (10) business days after the first telephone call.
We will investigate your complaint and will correct any error promplly. If we take more
than ten (10) business days to do this, we will credit your account for the
amount you think is in error, so that you have the use of the money during the time it
takes to complete our investigation.
INTEREST NOTIGE
Total interest credited by the Bank to you this year will be reported by tha Bank to the
Internal Revenue Service and State tax authorities. The amount to be reported will be
reported separately to you by the Bank.

 

 

 

 

 

SUMER LOAN ACCOUNTS

 

In case of Errors or Questions About Your Bill:

If you think your bill is wrong, or if you need more information about a transaction on
your bill, write us at P.O. Box 1377, Lewiston, Maine 04243-1377 as soon as
possible. We must hear fram you no later than sixty (60) days after we sent you lhe
FIRST bill on which the error or problem appeared. You can telephone us, but doing
so will not preserve your rights. In your letter, give us the following information:

* Your name and account number.

+ The dollar amount of the suspected error.

« Describe the error and explain, if you can, why you believe there is an errr,

If you need more information, describe the item you are unsure about,

You do not have to pay any amount in question while we are investigating, but you
are still obligated to pay the parts of your bill that are not in question. While we
investigate your question, we cannot report you as delinquent or take any action to
collect the amount you question.

FINANCE CHARGES: Although the Bank uses the Daily Balance method to calculate
the finance charge an your Moneyline/Overdraft Protection account (the term "ODP"
or "OD" refers to Overdraft Protection), the Bank discloses the Average Daily Balance
on the periodic statement as an easier method for you {o calculate the finance
charge. The finance charge begins to accrue on the date advances and other debits
are posted to your account and will continue until the balance has been paid in full.
To compute the finance charge, multiply he Average Daily Balance limes the Days in
Period times the Daily Periodic Rate (as listed in the Account Summary section on
the front of the stalement). The Average Daily Balance is calculated by adding the
balance for each day of the billing cycle, then dividing the total balance by the number
of Days in the Billing Cycle. The daily balance is the balance for the day after
advances have been added and payments or credits have been subtracted plus or
minus any other adjusiments that might have occurred thal day. There is no grace
Period during which no finance charge accrues. Finance charge adjustments are
included in your total finance charge.
Case 8:19-bk-10832-CED Doc 137-4

i] Bank

Kee Te a)

Filed 10/26/20

Page 3 of 12

America’s Most Convenient Bank® STATEMENT OF ACCOUNT

MONUMENT BREWING LLC
DIP CASE 19-10832 MFLT Page:

Statement Period:

3 of 12

Sep 01 2020-Sep 30 2020

 

 

 

Cust Ref #: 4374582455-039-E-***

Primary Account #: 437-4582455
DAILY ACCOUNT ACTIVITY
Electronic Deposits (continued)
POSTING DATE DESCRIPTION AMOUNT
09/17 CCD DEPOSIT, CITIZENS NET SETLMT ****033795302 109.31
09/18 CCD DEPOSIT, CITIZENS NET SETLMT ****033795302 746.21
09/18 CCD DEPOSIT, CITIZENS NET SETLMT ****032891150 257.20
09/21 CCD DEPOSIT, CITIZENS NET SETLMT ****033795302 1,408.40
09/21 CCD DEPOSIT, CITIZENS NET SETLMT ****032891150 1,166.82
09/21 CCD DEPOSIT, CITIZENS NET SETLMT ****033795302 1,090.60
09/21 CCD DEPOSIT, CITIZENS NET SETLMT ****033795302 630.61
09/21 CCD DEPOSIT, CITIZENS NET SETLMT ****032891150 495.91
09/21 CCD DEPOSIT, CITIZENS NET SETLMT ****032891150 234,40
09/21 ACH DEPOSIT, SQUARE INC 200921P2 L****64170844 48.25
09/22 CCD DEPOSIT, CITIZENS NET SETLMT ****033795302 1,091.68
09/23 CCD DEPOSIT, CITIZENS NET SETLMT ****033795302 197.55
09/24 CCD DEPOSIT, CITIZENS NET SETLMT ***"033795302 175.76
09/25 CCD DEPOSIT, CITIZENS NET SETLMT ****033795302 614.54
09/25 CCD DEPOSIT, CITIZENS NET SETLMT ****032891150 445.29
09/28 CCD DEPOSIT, CITIZENS NET SETLMT ****033795302 1,476.62
09/28 CCD DEPOSIT, CITIZENS NET SETLMT ****033795302 1,148.66
09/28 CCD DEPOSIT, CITIZENS NET SETLMT ****032891 150 955.06
09/28 CCD DEPOSIT, CITIZENS NET SETLMT ****033795302 749.56
09/28 CCD DEPOSIT, CITIZENS NET SETLMT ****032891150 358.44
09/28 CCD DEPOSIT, CITIZENS NET SETLMT ****032891150 154.41
09/29 CCD DEPOSIT, CITIZENS NET SETLMT ****033795302 724.15
09/29 CCD DEPOSIT, CITIZENS NET SETLMT ****032891150 510.96
09/30 CCD DEPOSIT, CITIZENS NET SETLMT ****033795302 79.87

Subtotal: 30,405.34

Checks Paid No, Checks: 39 “Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO. ANIOUNT IATE SERIAL NO, AMOUNT
09/14 1393 129.82 09/01 1518* 45.17
09/11 1394 429.00 09/01 1525* 47.17
09/14 1395 196.55 09/01 1528" 409.81
09/17 1396 264.24 09/01 1529 299.63
09/16 1397 100.00 09/03 1533* 333.24
09/18 1398 502.20 09/08 1534 123.93
09/21 1399 40.00 o9/09 1535 157.78
09/25 1400 178.50 09/09 1536 402.00
09/24 1401 150.00 09/09 1537 270.16
09/30 1402 172.34 09/10 1538 227.20

 

Sank Deposits FRIC lisared | TO Bank, Ma, | bqual tousing Lender (Sy
Case 8:19-bk-10832-CED

Doc 137-4

“jp Bank

Sa

~ America's Most Convenient Bank® STATEMENT OF ACCOUNT

MONUMENT BREWING LLC

DIP CASE 19-10832 MFLT

Page:

Statement Period:
Cust Ref #:
Primary Account #:

Filed 10/26/20 Page 4 of 12

4of 12

Sep 01 2020-Sep 30 2020
4374582455-039-E-""*
437-4582455

 

IUNT ACTIVIT'S

 

Checks Paid (continued)

09/10

AMOUNT DATE SERIAL NO

“Indicates break in serial sequence or check processed electronically and listed under Electronic Payments

464.32

 

1539 192.64 09/28 1550*
09/16 1540 415.38 09/30 1551 683.33
09/14 1541 133.56 09/28 1552 203.36
09/11 1542 351.60 09/28 1553 1,506.47
09/11 1543 1,466.89 09/28 1554 200.00
09/14 1544 200.00 09/30 1555 360.00
09/17 1545 361.62 09/09 1624* 8,562.95
09/25 1546 357.00 09/09 1625 1,500.00
09/21 1547 536.44 09/29 1626 122.94
09/28 1548 381.36
Subtotal: 22,478.60
Electronic Payments
POSTING DATE DESCRIPTION MOUNT
09/01 ELECTRONIC PMT-WEB, TECO/PEOPLE GAS UTILITYBIL ****02598004 784.00
09/01 ELECTRONIC PMT-WEB, TECO/PEOPLE GAS UTILITYBIL ****02308494 320.00
09/01 DEBIT CARD PURCHASE, *****04024610192, AUT 083120 VISA DDA PUR 68.50
BLT BEANILLA COM 888 2613384 * MI
09/01 DEBIT CARD PAYMENT, *****04024610192, AUT 083120 VISA DDA PUR 49.99
UNTAPPD INC BUSINESS UNTA * NC
09/01 DEBIT CARD PURCHASE, *****04024610192, AUT 083120 VISA DDA PUR 49.00
UNTAPPD INC BUSINESS UNTA * NC
09/02 DEBIT CARD PURCHASE, *****04024610192, AUT 090120 VISA DDA PUR 115.55
’  CROWLER 303 827 3300 *CO
09/02 ELECTRONIC PMT-WEB, SQUARE INC SQ-PAIDSVC T****76886408 54.00
09/02 DEBIT CARD PAYMENT, *****04024610192, AUT 083120 VISA DDA PUR 52.99
ADOBE CREATIVE CLOUD 408 536 6000 *CA
09/02 DEBIT CARD PAYMENT, *****04024610192, AUT 090120 VISA DDA PUR 9.99
MICROSOFT MICROSOFT 365 MSBILLINFO *WA
09/03 DEBIT CARD PURCHASE, *****04024610192, AUT 090220 VISA DDA PUR 269.85
SP AMERICAN CORNHOLE = HTTPSAMERICAN * OH
09/03 DEBIT CARD PURCHASE, *****04024610192, AUT 090220 VISA DDA PUR 111.65
HELGET GAS PRODUCTS INC 402 339 1063 * NE
09/03 DEBIT CARD PAYMENT, *****04024610192, AUT 090220 VISA DDA PUR 85.00
ACT TAMPA METRO YMCA 813 2249622 *FL
09/03 DEBIT CARD PAYMENT, *****04024610192, AUT 090120 VISA DDA PUR 29.99
ADOBE STOCK 408 536 6000 *CA
09/03 DEBIT CARD PURCHASE, *****04024610192, AUT 090220 VISA DDA PUR 11.56
AMAZON WEB SERVICES AWS AMAZON CO* WA
09/04 DEBIT CARD PURCHASE, *****04024610192, AUT 090220 VISA DDA PUR 204.41

WHITELABS INC 858 6933441 *CA

 

Hank Deposits FDIC Insured | TO Bank, NA]

Equal Housing Lender Sy
Case 8:19-bk-10832-CED Doc 137-4 Filed 10/26/20 Page 5of12

9) Bank

| sc .
America’s Most Convenient Bank® STATEMENT OF ACCOUNT

MONUMENT BREWING LLC

DIP CASE 19-10832 MFLT Page: 5 of 12
Statement Period: Sep 01 2020-Sep 30 2020
Cust Ref #: 4374582455-039-E-"*
Primary Account #: 437-4582455

 

AIL Y ACCOLINT ACTIVITY
DAILY ACCOUNT ACTIVITY

Electronic Payments (continued)

 

POSTING DATE DESCRIPTION AMOUNT

09/04 DEBIT CARD PURCHASE, *****04024610192, AUT 090320 VISA DDA PUR 0.42
AMAZON WEB SERVICES AWS AMAZON CO * WA

09/08 NONTD ATM DEBIT, *****04024610192, AUT 090720 DDA WITHDRAW 403.50
1020 N US HWY 41 RUSKIN *FL

09/08 DEBIT CARD PAYMENT, *****04024610192, AUT 090720 VISA DDA PUR 221.00
MICROS OF CENTRAL FL LONGWOOD *FL

09/08 DEBIT CARD PAYMENT, *****04024610192, AUT 090720 VISA DDA PUR 215.00
MICROS OF CENTRAL FL LONGWOOD *FL

09/08 DEBIT CARD PURCHASE, *****04024610192, AUT 090220 VISA DDA PUR 88.37
THE WEBSTAURANT STORE 717 392 7472 *PA

09/08 DEBIT CARD PURCHASE, *****04024610192, AUT 090420 VISA DDA PUR 49.01
TEXAS ROADHOUSE ECO 2596 RIVERVIEW *FL

09/08 DEBIT CARD PAYMENT, *****04024610192, AUT 090520 VISA DDA PUR 43.55
FEDEX 525910584 MEMPHIS * TN

09/08 DEBIT CARD PAYMENT, *****04024610192, AUT 090420 VISA DDA PUR 40.00
INT QUICKBOOKS ONLINE 800 446 8848 *CA

09/08 DEBIT CARD PURCHASE, *****04024610192, AUT 090520 VISA DDA PUR 20.60
PUBLIX 1260 APOLLO BEACH * FL

09/08 DEBIT CARD PURCHASE, *****04024610192, AUT 090520 VISA DDA PUR 18.68
RICKYS APOLLO BEACH APOLLO BEACH * FL

09/08 DEBIT CARD PAYMENT, *****04024610192, AUT 090520 VISA DDA PUR 14.99
BLIZZARD ENTERTAINMENT 194 99551380 *CA

09/09 DEBIT CARD PURCHASE, *****04024610192, AUT 090820 VISA DDA PUR 287.66
NORTHSIDE PROPANE 813 949 4286 * FL

09/09 DEBIT CARD PURCHASE, *****04024610192, AUT 090820 VISA DDA PUR 195.74
WHITELABS INC 858 6933441 *CA

09/09 ELECTRONIC PMT-WEB, GUARDIAN PRO 800PROTECT ****01229422307 54.20

og/09 DEBIT CARD PURCHASE, *****04024610192, AUT 090820 VISA DDA PUR 22.67
AMAZON COM MU41H18R2 AMZN COM BILL * WA

09/10 DEBIT CARD PURCHASE, *****04024610192, AUT 090820 VISA DDA PUR 522.79
CTS FRONTIER PHONE PAY 800 921 8101 * CT

09/10 TD ATM DEBIT, *****04024610192, AUT 091020 DDA WITHDRAW 400.00
6176 US HWY 41 NORTH APOLLO BEACH * FL

09/11 ELECTRONIC PMT-WEB, MBFS WEB PAY ****253815001 562.34

09/11 DEBIT CARD PURCHASE, *****04024610192, AUT 090920 VISA DDA PUR 300.24
DTV DIRECTV SERVICE 800 347 3288 *CA

09/11 ELECTRONIC PMT-WEB, SAMS CLUB MC SAMS EPAY ****40301 192.00

09/11 ACH DEBIT, LOWES PAYMENT ****92610890019 135.00

09/14 CCD DEBIT, IRS USATAXPYMT ****65874003700 614.90

09/14 TD ATM DEBIT, *****04024610192, AUT 091420 DDA WITHDRAW 200.00
6176 US HWY 41 NORTH APOLLO BEACH * FL

09/14 DEBIT CARD PAYMENT, *****04024610192, AUT 091020 VISA DDA PUR 26.10
FEDEX 526398328 MEMPHIS *TN

v 2f a. Ie
P-OoUUeH P20

 

Bank Geposits FDIC Isued | VO Bank, Ma. | Equal Housing Lender (Sy
Case 8:19-bk-10832-CED Doc 137-4 Filed 10/26/20 Page 6 of 12

| ID j Bank

~ America’s Most Convenient Bank® STATEMENT OF ACCOUNT

MONUMENT BREWING LLC

 

 

DIP CASE 19-10832 MFLT Page: . 6 of 12
Statement Period: Sep 01 2020-Sep 30 2020
Cust Ref #: 4374582455-039-E-***
Primary Account #: 437-4582455
Electronic Payments (continued)
POSTING DATE DESCRIPTION WIDUAT
09/14 DEBIT CARD PURCHASE, *****040246 10192, AUT 091220 VISA DDA PUR 20.40
CIRCLE K 05045 APOLLO BEACH * FL
09/14 DEBIT CARD PURCHASE, *****04024610192, AUT. 090920 VISA DDA PUR 20.04
EXXONMOBIL 48236889 GIBSONTON *
09/14 DEBIT CARD PURCHASE, *****040246101 3. xt 091220 VISA DDA PUR 16.26
PUBLIX 1260 APOLLO BEACH * FL
09/14 DEBIT CARD PAYMENT, *****04024610192, AUT 091120 VISA DDA PUR 15.06
SXM SIRIUSXM COM ACCT 888 635 5144 *NY
09/14 DEBIT CARD PAYMENT, *****04024610192, AUT 091120 VISA DDA PUR 9.99
HELLO HELLOFAX HTTPSWWW HELL * CA
09/14 DEBIT CARD PURCHASE, *****04024610192, AUT 091020 VISA DDA PUR 7.49
STARBUCKS STORE 13829 RIVERVIEW *FL
09/14 ACH DEBIT, SQUARE INC PAYR TAX T****82141394 4.78
09/15 CCD DEBIT, IPFS877-513-9487 IPFSPMTGAA 990064 773.49
09/15 DEBIT CARD PURCHASE, *****04024610192, AUT 091420 VISA DDA PUR 60.80
AMAZON COM MU8RU4KTO AMZ AMZN COM BILL * WA
09/15 DEBIT CARD PURCHASE, *****04024610192, AUT 091420 VISA DDA PUR 15.38
AMAZON COM M41AG3CE2 AMZN COM BILL * WA
09/15 DEBIT CARD PURCHASE, *****04024610192, AUT 091420 VISA DDA PUR 4.54
TACO BELL 033297 APOLLO BEACH * FL
09/16 TD ATM DEBIT, *****04024610192, AUT 091620 DDA WITHDRAW 400.00
6176 US HWY 41 NORTH APOLLO BEACH * FL
09/16 CCD DEBIT, CAPITAL ONE ONLINE PMT ****33910006585 225.00
09/17 DEBIT CARD PURCHASE, *****04024610192, AUT 091520 VISA DDA PUR 306.61
WHITELABS INC 858 6933441 *CA
09/18 NONTD ATM DEBIT, *****04024610192, AUT 091820 DDA WITHDRAW 403.50
1020 N US HWY 41 RUSKIN * FL
09/18 DEBIT CARD PURCHASE, *****04024610192, AUT 091720 VISA DDA PUR 141.53
TMOBILE POSTPAID FDP 800 937 8997 * WA
09/18 DEBIT CARD PURCHASE, *****04024610192, AUT 091720 VISA DDA PUR 59.66
AMAZON COM M48QGE1JH2 AMZ AMZN COM BILL * WA
09/18 DEBIT CARD PURCHASE, *****04024610192, AUT 091720 VISA DDA PUR 9.76
BURGER KING 23620 APOLLO BEACH * FL
09/21 ELECTRONIC PMT-WEB, HSWASSOCIATES-BA WEB PMTS 822JF6 6,183.57
09/21 DEBIT CARD PURCHASE, *****04024610192, AUT 091720 VISA DDA PUR 583.92
WU 3526301552 877 989 3268 *CO
09/21 CCD DEBIT, IPFS877-513-9487 IPFSPMTGAA A43533 539.50
09/21 DEBIT CARD PURCHASE, *****04024610192, AUT 091820 VISA DDA PUR 162.22
GOOGLE ADS9995122409 INTERNET *CA
09/21 ELECTRONIC PMT-WEB, COMENITY PAY CP WEB PYMT P****2407410964 100.00
09/21 DEBIT CARD PURCHASE, *****04024610192, AUT 091620 VISA DDA PUR 76.16
AMAZON COM M42J95X81 AMZN COM BILL * WA
09/21 DEBIT CARD PURCHASE, *****04024610192, AUT 091820 VISA DDA PUR 31.98

AMZN MKTP US M49RP5OLO AMZN COM BILL * WA

Bank Deposits FDIC Iisued | TO Bank, ta. | Byual Housing Lender (Sy
Case 8:19-bk-10832-CED Doc 137-4 Filed 10/26/20 Page 7 of 12

/[p) Bank

4 America’s Most Convenient Bank® STATEMENT OF ACCOUNT

MONUMENT BREWING LLC

DIP CASE 19-10832 MFLT Page: of 12
Statement Period: Sep 01 2020-Sep 30 2020
Cust Ref #: 4374582455-039-E-"**
Primary Account #: 437-4582455

 

ACCOUNT ACTIVITY

 

Electronic pemnents pontoued}

POSTING DATE DESCRIPTION

09/21 DEBIT CARD PURCHASE, *****04024610192, AUT 091820 VISA DDA PUR
AMAZON COM M42KK6AP2 AMZ AMZN COM BILL * WA

09/21 DEBIT CARD PAYMENT, *****04024610192, AUT 092020 VISA DDA PUR
WINRED DONALDJTRUMP C  HTTPSWINRED C* VA

09/21 DEBIT CARD PAYMENT, *****04024610192, AUT 091920 VISA DDA PUR
DROPBOX BJHDBWHB1LJJ DROPBOX COM *CA

09/22 DEBIT CARD PURCHASE, *****04024610192, AUT 092120 VISA DDA PUR
CROWLER 303 827 3300 *CO

09/22 DEBIT CARD PURCHASE, *****04024610192, AUT 092120 VISA DDA PUR
SAMS CLUB 4801 RIVERVIEW *FL

09/22 DEBIT CARD PURCHASE, *****04024610192, AUT 092120 VISA DDA PUR
MAILCHIMP MONTHLY MAILCHIMP COM * GA

09/23 DEBIT CARD PURCHASE, *****04024610192, AUT 092220 VISA DDA PUR

: TMOBILE POSTPAID FDP 800 937 8997 * WA

09/23 DEBIT CARD PURCHASE, *****04024610192, AUT 092220 VISA DDA PUR
NTN BUZZTIME INC 760 9303067 *CA

09/23 INTL DEBIT CARD PUR, *****04024610192, AUT 092320 INTL DDA PUR
FASTMAIL PTY LTD MELBOURNE AUS

09/24 TD ATM DEBIT, *****04024610192, AUT 092420 DDA WITHDRAW
6176 US HWY 41 NORTH APOLLO BEACH * FL

09/24 DEBIT CARD PURCHASE, *****04024610192, AUT 092220 VISA DDA PUR
THE WEBSTAURANT STORE 717 392 7472 *PA

09/25 DEBIT CARD PURCHASE, *****04024610192, AgT 092420 VISA DDA PUR
TEXAS ROADHOUSE ECO 2596 RIVERVIEW

09/25 DEBIT CARD PURCHASE, “04024610192, Aur 092420 VISA DDA PUR
HOOTERS 8 TAMPA Fi

09/28 CCD DEBIT, IRS USATAXPYMT ****67274003592

09/28 DEBIT CARD PURCHASE, *****04024610192, AUT 092520 VISA DDA PUR
XPRESSXSRU941 684 1628 877 755 1166 * FL

09/28 DEBIT CARD PURCHASE, *****04024610192, AUT 092420 VISA DDA PUR
HARRIET S FLOWERS 813 6451525 * FL

09/28 DEBIT CARD PURCHASE, *****04024610192, AUT 092520 VISA DDA PUR
AUDIBLE M48FNOSE2 AMZN COM BILL * NJ

09/28 ACH DEBIT, SQUARE INC PAYR TAX T**"*88390330

09/28 DEBIT CARD PURCHASE, eh AUT 092620 VISA DDA PUR
DD BR 352159 Q35 RUSKIN

09/29 ELECTRONIC PMT-WEB, ALLY ALLY PAYMT *"610731/001

09/29 DEBIT CARD PURCHASE, *****04024610192, AUT 092820 VISA DDA PUR
TEXAS ROADHOUSE ECO 2596 RIVERVIEW * FL

09/30 NONTD ATM DEBIT, *****04024610192, AUT 093020 DDA WITHDRAW
BMO HARRIS BANK NA APOLLO BEACH * FL

09/30 DEBIT CARD PURCHASE, *****04024610192, AUT 092820 VISA DDA PUR
WHITELABS ING 858 6933441 *CA

26.22
25.00
11.99
231.09
179.10
34.99
141.52
107.42
15.00
400.00
159.47
46.68
21.90

767.24
225.28

108.50
14.95

9.04
3.68

550.00
51.01

305.00
204.41

 

Gun Deposits FDIC Iismed | TD Bank, MA | Equal Housing Lender (Sy
Case 8:19-bk-10832-CED Doc 137-4 Filed 10/26/20 Page 8 of 12

I ]
|
jp Bank

America’s Most Convenient Bank® STATEMENT OF ACCOUN?

MONUMENT BREWING LLC

 

 

 

 

DIP CASE 19-10832 MFLT Page: ; 8 of 12
Statement Period: Sep 01 2020-Sep 30 2020
Cust Ref #: 4374582455-039-E-***
Primary Account #: 437-4582455
AILY ACCOUNT PIVITY
Electronic Payments (continued)
POSTING DATE DESCRIPTION ANMIQUNI
09/30 DEBIT CARD PURCHASE, *****04024610192, AUT 092920 VISA DDA PUR 134.83
SP MICHIGAN HOP ALLI MICHIGANHOPAL * MI
09/30 DEBIT CARD PURCHASE, *****04024610192, AUT 092920 VISA DDA PUR 107.42
NTN BUZZTIME INC 760 9303067 *CA
09/30 DEBIT CARD PURCHASE, *****04024610192, AUT 092820 VISA DDA PUR 104,14
STICKERGIANT COM 866 774 7900 *CO
09/30 DEBIT CARD PURCHASE, *****04024610192, AUT 092920 VISA DDA PUR 24.18
AMAZON COM M40DF17J0 AMZ AMZN COM BILL* WA
09/30 DEBIT CARD PURCHASE, *****04024610192, AUT 092920 VISA DDA PUR 6.50
BURGER KING 6871 RUSKIN *FL
Subtotal: 21,033.44
SUN
DATE tALANCE DATI SALANC
08/31 12,689.56 09/16 5,811.69
09/01 11,786.96 09/17 4,988.53
09/02 11,636.15 09/18 4,875.29
09/03 10,964.55 09/21 1,633.28
09/04 11,451.88 09/22 2,279.78
09/08 14,287.46 09/23 2,213.39
09/09 3,368.78 09/24 1,679.68
09/10 4,679.36 09/25 2,135.43
09/11 2,153.39 09/28 3,093.98
09/14 6,249.33 09/29 3,605.14
09/15 6,698.27 09/30 1,582.86

Hank Deposits FDIC Insured | TO Gouk, MAL) Equal Housing Lendee (Sy
Case 8:19-bk-10832-CED

"jp Bank

A . :
America’s Most Convenient Bank®

MONUMENT BREWING LLC
DIP CASE 19-10832 MFLT

 

   

 

 

 

 

 

 

 

 

Four $latka Brawing Compony
“panier aa

liter Aetin. Hens
On bL

adele tie OMI

vin HB fro Ub ave
3: jst ||
ecalana * Ay

 

 

 

 

 

rai ein: Ca =
HOOLSREr OG 7OLLAZ EE LATE SB ALS Se P
#1393 09/14 $129.82
Dae aed Le
1305

 

 

ven llt hate ve oa '
MOOLIT5" VORIORLAZ BS KI7LSO2LSSe . _i
#1395 09/14 $196.55
1397

 

Four Stacks Browing Compony
aa

a yee Allin yn 18! py ge |

a
B Bank = J

ron Dsl A I
|

MOOLAG7" SOB7ORLE22 GAILSHeLSSe

 

 

 

 

 

 

 

 

 

 

 

 

 

 

#1397 09/16 $100.00
Four Sisgice Dyeuing Company = |
ira fh th batt $00 |
“Yee UW, GA Kj }
von Gidld milede 5 [
MOD LI9Se 206 700K 222 4374 SB 2qSSe 4

#1399 09/21 $40.00
44043

Four Slacks Brewing, Company |

pay

Bite £S¢10 A, fer

fon Ba at Sz ay Z Sse I
et. i Pint Gl! i
mAL/@ivia IWv7a8 _ j

‘
WODILOM HOG TOLA BE Lanusoausse

 

 

 

#1401 09/24 $150.00

Doc 137-4

Filed 10/26/20 Page 9 of 12

Page:

9 of 12

Statement Period: Sep 01 2020-Sep 30 2020

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cust Ref #: 4374582455-039-E-***
Primary Account #: 437-4582455
| Four Sinan Reeaieg Gayeary my
| - Apolg Beach, PL SSTE on hg sii 4
eee Yeo, preats «|
| fer el te one PE mets
| en ;
; _ POO LSAWI OB TO LLB 22H RA?LSB2LS Sie |
#1394 09/11 $429.00
Fou Sus wg cary se |
sae . Bevch, FL GSSTE ae alt pala ;
Bete Stthen hen sa
Tes etl sly Let “Yas 8 waded] |
Bank
ror Wi RY EARS AS. Leo {
POOLITEY SOG 7OLLA 22 WI7LSB aL Soe |
#1396 09/17 $264.24
oo 1398
Four Stacks Browing Company
uae en |
AOS
je
pon Been - (CO So =
, #002396" 06 70 bUBE a Ba 7k G8 2QS5r .
#1398 09/18 $502.20
[ iy. TOM Sea ening company ! “ve
: ‘Anais Baath FL S02 |; se ‘ / ssa
We hte Mey | —telae— Eel
“Dro Iroded drab ener as est 5
Bank h ~
|
YOO LADD! HOEO MLA zed Ga7ksa2ksse ; |
#1400 09/25 $178.50
~ - 2402
Four Seeauaonea oY
san Apofe Haac FL ISST2 are ona
SS (ne .
fejeank t
ralGh zo Ze GZ : |
POOILO2! SOG7OLKB22 GATS 2S Se |

 

 

 

 

09/30

$172.34
Case 8:19-bk-10832-CED Doc 137-4

2) Bank
Sater

America’s Most Convenient Bank®

MONUMENT BREWING LLC
DIP CASE 19-10832 MFLT

Filed 10/26/20 Page 10 of 12

Page: 10 of 12
Statement Period: Sep 01 2020-Sep 30 2020
Cust Ref #: 4374582455-039-E-"**
Primary Account #: 437-4582455

 

 

'
»

 

 

Four Stacks Grovilig Company j
: sera teach Crt tae SA jonrey j
: 1 he. Casawtes Crips 13 tg, Yeo 6

001518

 

 

‘ Geax Soe Des Yon
ic Rp AR

id deh cer

unre ahi
a)
ante

MOOS BOB FOWL! 2 LPL eb Sou

 

Lams

ery tri net
#
i iS
we
EN
eae aa Oa

A

n

 

 

ee ee ee

Four StaGKE Grewing | Company

| ee Loti Var es
| ven Gem's isd AB _f& LEGS” __.

eee ee
seco beuce erases pare 3/73/72 2

OL ARE

Sao

BDOLS25e" NoOe?OILB22 LATLSHeLS oe

 

 

 

 

 

 

#1518 09/01 $45.17 #1525 09/01 $47.17
H Huy, Eliza Lamanabe 7 “hs agg Meo 1 toe Mactan Pall 25 15949.) ©
Gove Wu Aeads bre Clie cb OY pga ane ; i Aline Milose 9 ts } \
i Taare Bi Ye TE sak = Eom
2h Ee i Et ait |
| on Page -AB ee ae - i i ron F2yeah = = - s a 5
t . JOO eRe Bedell EE ecru — We Peart WOOLS29" WOB7ObGB22 LAL Sh24S Se |

 

 

 

 

 

 

   

 

 

on

09/01 $409. 81 #1529

 

 

Four Stacks Brewing Company
Hirer 41

aad M te 4
festa Bench. ML. Sard moat pete GV aax)

09/01 $299.63

 

001533

 

 

 

   

Four Etacks eee ney
poms nuh, Fe

Ble, Micwocl Crag a3 Yen

uae

Ose Ny ddord Tine Thane Odbarste Nn ———— sais ane
- “Tastes AR: Ss

WOORSAGY GORPORLS 22 MATRA ALEGe

 

 

 

 

 

 

 

09/08 $123.93

 

 

 

Four Stecks Browing Company

S4ge NU Highway 41
Aaoiy Bach, Pasta pare We {Pere

 

 

 

l
|
oe I
eat or Suet bee ty. (laense : 15 maw a
Tate. wh, AT As aur wo Whe hon EARE ]
Bi. . g= , =
ee aTgie-ag RS {

. POOLSS3" ORTOLLB2 2 Ga7GSa 2k55e _ . oo d sig

#1533 09/03 $333.24 #1534
pee 001838 / :

 

 

VOOLS3SS" SOB7DRGA 28S LAPKSB 2S Se

evry fenemncd EY cneas

 

Four Biacks Brewing Company
Ue bapa 44

i

1

{

ie) Waal . UTS Hoa a
roy INCRE RN torial e : : é - - |
i

VODSS3E" HOBTOLLB2at Ga7usazysse |

zo
“sola ? a we pare APRS) =

TO Bane

   

 

 

#1535

09/09 $157,768 #1536

09/09 $402.00

 

 

 

 

 

 

 

#1537

Four Giacke Brewing company

it aS $0. Mn
Goon adhe ern Soma DM eo Se QOLLARE

ron SBOURS AG es

: : usse ae
SDU USA re NERO RA Se ! : ___ MOULSSB" HOB7OKA22t W37LSAILS SF

 

8
8
8

RS pty teenies ett EP, Geert on tea, ad

&

HAE Us High 4 .
fone Baars, FLITE a0 nt GyBjacon

Bite | eS

 

 

 

09/09 $270.16 " #1538

09/10 $227. 20
Case 8:19-bk-10832-CED Doc 137-4 Filed 10/26/20 Page 11 of 12

| |p) Bank

"America’s Most Convenient Bank® STATEMENT OF aCGOU

MONUMENT BREWING LLC

DIP CASE 19-10832 MFLT Page: 11 of 12
Statement Period: Sep 01 2020-Sep 30 2020
Cust Ref #: 4374582455-039-E-***
Primary Account #: 437-4582455

 

Me ee ag ee

Four Stacks Brewing Company
: aoc baaeh Pent Soca pare__4/N ano)
«filer, Mastin Well 13 415, Yeo
: Cities mrs, * eo ae

- Day “ . = <=

 

 

 

 

 

 

STE curry Peeters beta EB tes tiem,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

    

 

 

 

 

 

 

 

 

 

 

 

 

   
   

 

  
 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

    
 

a, MOD ASSG MDB FORME 22 W37KSB ANS oe acts Dah WOOLSSOr HOG TOIGG22y La7hSh 2Ls Se j
#1539 09/10 $192.64 #1540 09/16 $415.38
i Four Slacks Brsteirg Company - ores ‘ i Four 6tacka Drewing Company : 001642 P
# peta Daash, PSTN aed TAD i seaba Basch Pasa i
DATE. j j
bla Henan Edutacts 15 133, G0 i a
i Mth haves “7 coum | las i
son Baye eA, a! ! wo Ryd | <a> sag |
[ . ; . sage 3 FOR SO a ‘ _ er i
HOD ESE Uy SOE TD ENS en) WA ESO ENS { FOOLS) ge GOBTOMLB 22 L3745E ZS 50 |
#1541 09/14 $133.56 #1542 09/11 $351.60
f i 001544
Hi wm Aluisoae |
HE 4 E onan
bee wnmes MOOMEKSY 0670 be a2 WATKSB 21550 MOO NSM MM HOBTO MUR ett 4a Ge BB 4S Set
jcicensedianmaiatttitatetediecaiad hele
#1543 09/11 $1,406.89 etya4 oe B286-00
i 001545 | it et ooisee 4
Pour Banke mrseing Company - 1 Pasir ate Brewing Company i
foaie Bees, FL aasreasns . one qnspryy { a . soem Beneh PL ostTeszon . ‘ane Speen) fi
{tls _Scuthers Glazecs = ) $ 6. “tes ‘ i wtp a Ey 9 ;
ron 231 ABAD _ roi SOBA05G ABO = A é
Fe WOOLSGS" HOB7OMLB2 2 W37KSH2L5 oe ees, i go wba SKE mos 70 be 220 KATLSB2UG5e ni
#1545 09/17 $361.62 #1546 09/25 $357. 00
an Se
Four Stacks Brewing Company Four Saacde Brewing Sinbary
ecte bean ream ins care. ANS 050) Aneta Bowen, PLAS 9
Feet on Bi cooed ( Frou eon Midoo al Koay

 

 
   

 

q Fine, tobe STs! Sic Dallbss fey —
alin ks

wo bS& 7 OG 70 Lhe 22 MA?LEG TUSSI

    

Sis
Fon GEE ects von AS at
' i PGE SEER iH (DB 70 Wha 2 SA Tha0 tha a

  
 
 

 
 

#1547 09/21 $53644.°°~—~CSF #1548 09/28 s3130

 

 

 

 

 

 
Case 8:19-bk-10832-CED Doc 137-4 Filed 10/26/20 Page 12 of 12

jp) Bank

~~ America’s Most Convenient Bank®

MONUMENT BREWING LLC

 

 

DIP CASE 19-10832 MFLT Page: 12 of 12
Statement Period: Sep 01 2020-Sep 30 2020
Cust Ref #: 4374582455-039-E-"*
Primary Account #: 437-4582455
Four staskenrowing Company Up ipa i _—_ 01851

 

Pour Slacks Brawing Company-
ard 6 Uy Pugreeny at

d
pct nen NUSSSEy are A DS/S i x semua beach Foanacaan ink q (35 S622)

 
  
 

 
 

  

For Porch AG + Fon Dred i <gs:

BIBI *
: ; Saye ey | t —s eon
wWOOLSSO" HOB7ORLR2A2E KI7kS8aksse FOORSS le HOR 7OiB 22 LE7LSe8eL Sse

a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

#1550 09/28 $464.32 #1551 09/30 $683.33
Four Stacke Brewing Company 01552 ‘ Po _ vow hes company ee DOTS |
apse bast, ssnresees oars QUA (OG) £ i Zz ‘Auaie Beech, Phas . a cae
Ms Te dunulhs © 203, her i Fey on. Bicbst Cex 3 8 1606.
Se NL cm

 

ee

 

‘Facey Femur raed

jo ws... &

Is

1
i
t
i
i a
ay |
DoLLanE
|
|
i

Wer

wooass3e HOBO ANGERS ca Tee tahoe
aie eee

POOSS 2 VORTORSAR2 LI7LSH2USSe

 

 

aed ST oe ee ee

#1552 09/28 $203.36 #1553 09/28 $1,506.47

 

 

 

 

 

Four Stacks Brewing Company Go15s5 i
com ton aaa oare 09 (809.0, i i

 

 

Wis, Soothe Slarece 1 3 360,%y
Tae thy LD Sisty Crashes sk “Yoo pecans

 

Sr
F poe 236733]. Qe

 

 

 

 

 

bay temeret motes ED

 

. mOOLSS Se HOB7ObLB22n BITRSB ELS Ge

 

 

 

 

 

 

#1554 09/28 $200.00 #1555 09/30 $360.00 :
r —s “Se poe

 

Four Stacks Brewing Company : Fa ¢
Gaon Me i ictrwny 41

ee “tied
Ald fe fen “s SE g Poteay
le fi bat sot he fee ———

Four ‘Stacks creniag Company
the ie Ue
noe wari

|
1
be Methn Mion tS (go “
i" Theasd fu a f. hen - BDLLAAS |
|
t

 

   

 

LLAAS

 

i ca
‘ erate

    
 

 

 

 

 

 

 

 

 

: pn Sete : : aes y Fort. — nt | {Sei
Le afBON IW eas rOaMaze LarusMansse x ttt” 5” wooupese wosrousezee warysmaysse 9
#1624 09/09 $8,562, 95 #1625 09/09 $1,500.00

 

  
     
   

 

 

 

 

 

 

WE *ooneea
'f : sa dle =
Vitis. Aen Veg bs f2aqy a
Vi One hath _ tel a fuans
| wtp ee ~<a}
t : a0 ae 26" HOG 70 LB 22 KA7KSB 2h SSH wae enn ‘

#1626 09/29 $122.94.
